666 S.E.2d 749 (2008)
GOOD HOPE HEALTH SYSTEM, L.L.C., Petitioner, and
The Town of Lillington, Petitioner-Intervenor
v.
N.C. DEPARTMENT OF HEALTH AND HUMAN SERVICES, DIVISION OF FACILITY SERVICES, Certificate of Need Section, Respondent, and
Betsy Johnson Regional Hospital, Inc., and Amisub of North Carolina, Inc. d/b/a Central Carolina Hospital, Respondent-Intervenors.
No. 57A06-2.
Supreme Court of North Carolina.
October 10, 2008.
Smith Moore, L.L.P., by Maureen Demarest Murray and Susan M. Fradenburg, Greensboro, for petitioner-appellant.
Roy Cooper, Attorney General, by Melissa L. Trippe, Special Deputy Attorney General, for respondent-appellee.
Nelson Mullins Riley & Scarborough, L.L.P., by Noah H. Huffstetler, III and Elizabeth B. Frock, Raleigh, for respondent-intervenor-appellee Betsy Johnson Regional Hospital, Inc.; and Bode Call & Stroupe, L.L.P., by S. Todd Hemphill, Raleigh, for respondent-intervenor-appellee Amisub of North Carolina, Inc. d/b/a Central Carolina Hospital.
PER CURIAM.
AFFIRMED.